Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-18 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2021/0022134). Hereinafter referred to as Chen.
Regarding claims 1, 17, and 29-30. Chen discloses a method of wireless communication performed by a user equipment (UE) (see at least title: Method and Device For Cancelling Uplink Transmission), comprising: determining an offset value to be used to determine reference uplink resources associated with uplink cancellation indications (see figure 1 element 101); receiving an uplink cancellation indication (see figure 1 element 101); and cancelling an uplink communication in a set of reference uplink resources (see at least paragraph [0049]), wherein the set of reference uplink resources are determined based at least in part on the offset value and a time domain resource in which the uplink cancellation indication is received (see at least figure 2).
Regarding claims 2 and 18. Chen discloses a method wherein the set of reference uplink resources are determined based at least in part on an uplink processing time of the UE (see at least figure 1, element 102).
Regarding claim 7 and 23. Chen discloses a method wherein the offset value is indicated in a configuration message received by the UE (see at least figure figs 1 and 19).
Regarding claims 8 and 24. Chen discloses a method wherein the offset value is equal to two symbols (see at least paragraph [0079]).
Regarding claims 9 and 25. Chen discloses a method wherein the offset value is indicated as a number of symbols (see at least paragraph [0079]).
Regarding claim 10 and 26. Chen discloses a method wherein a symbol length of each symbol, of the number of symbols, is determined based at least in part on a symbol length of downlink symbols in a downlink bandwidth part on which the uplink cancellation indicated is received (see at least paragraphs [0079]-[0084]).
Regarding claim 11. Chen discloses a method wherein the offset value is greater than or equal a maximum timing advance value associated with the UE (see at least paragraphs [0072]-[0074], and  [0079]).
Regarding claim 12. Chen discloses a method wherein the maximum timing advance value is based at least in part on a size of a serving cell (it is inherent that resources are allocated based on serving cell capabilities).
Regarding claim 13. Chen discloses method wherein the offset value is greater than or equal to a maximum timing advance value associated with a group of UEs, including the UE, to which the uplink cancellation indication is transmitted (see at least paragraphs [0060]-[0062] and [0072]-[0074]).
Regarding claim 16. Chen discloses a method wherein the offset value is determined based at least in part on a timing advance value (see at least paragraphs [0060]-[0062]).
Regarding claim 14. Chen discloses a method wherein the set of reference uplink resources is determined based at least in part on an uplink processing time of the UE (see at least paragraphs [0048]), the offset value, and a logical time or a logical symbol index of a physical downlink control channel communication that carries the uplink cancellation indication (see at least paragraphs [0046], and [0072]-[0074]).
Regarding claim 15. Chen discloses a method wherein an initial symbol of the set of reference uplink resources is offset from a logical symbol index of a last symbol of the uplink cancellation indication by a number of symbols that is equal to an uplink processing time of the UE plus the offset value (see at least paragraphs [0046], and [0072]-[0074]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu et al (US 2022/0217750). Hereinafter referred to as Liu
Regarding claims 3, 5, 19 and 21, Chen discloses all the limitations of the claimed invention with the exception that the uplink processing time is a physical uplink shared channel preparation procedure time corresponding to a time required for the UE to detect the uplink cancellation indication and to cancel the uplink communication. However, Liu, from the same field of endeavor, teaches the uplink processing time is a physical uplink shared channel preparation procedure time corresponding to a time required for the UE to detect the uplink cancellation indication and to cancel the uplink communication (see at least paragraphs [0045] and [0052]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Chen for the purpose of uplink data communication and saving resources.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shi et al (US 2021/0014866). Hereinafter referred to as Shi.
Regarding claims 4 and 20, Chen discloses all the limitations of the claimed invention with the exception of an initial symbol of the set of reference uplink resources is offset from a last symbol of the uplink cancellation indication by a number of symbols that is equal to an uplink processing time of the UE plus the offset value. However, Shi, from the same field of endeavor, teaches an initial symbol of the set of reference uplink resources is offset from a last symbol of the uplink cancellation indication by a number of symbols that is equal to an uplink processing time of the UE plus the offset value (see at least paragraph [0044]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Shi, as indicated, into the communication method of Chen for the purpose of preempting Uplink transmission resources.
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lin et al (US 2021/0144688). Hereinafter referred to as Lin.
Regarding claims 6 and 22. Chen discloses all the limitations of the claimed invention with the exception that the uplink cancellation indication is included in a downlink control information message having format 2_4. However, Lin, from the same field of endeavor, teaches the uplink cancellation indication is included in a downlink control information message having format 2_4 (see at least paragraph [0031]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Lin, as indicated, into the communication method of Chen for the purpose of adding flexibility to a fast-growing network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476